ORDER
PER CURIAM.
Shane Holley appeals from a child support award included in a paternity judgment. He claims that the trial court erred in determining the amount of child support he is obligated to pay because: (1) the court did not take into consideration the amount of support his child’s mother was receiving from her other child’s father; and (2) the court miscalculated the child care tax credit.
*722Although Mr. Holley complains about the trial court’s child support calculation, he did not submit a Form 14 to the trial court. Nor did he argue to the trial court the alleged errors in the calculation of his support obligation. Thus, the issues have not been properly preserved for our review. Judgment affirmed. Rule 84.16(b).